Citation Nr: 1025891	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-39 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and J.C.


ATTORNEY FOR THE BOARD

S. Punia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 until 
January 1946 and May 1968 until April 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought on appeal.  

In June 2010, the Veteran and J.C. testified at a personal 
hearing before the undersigned, sitting at the Montgomery RO.  A 
transcript of this hearing is associated with the claim file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.

The Veteran contends that a higher evaluation is warranted for 
his service-connected hearing loss and testified before the Board 
that his hearing has worsened since the last examination provided 
by VA in January 2008.  As such, a remand for additional 
examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (finding an examination necessary where a Veteran 
alleged worsening, and a VA examination was two years prior).  

In reviewing the medical record, the only evidence of the 
severity of the Veteran's hearing loss is the last VA examination 
report.  Thus, there is no medical evidence to consider in 
reviewing whether a compensable rating may be assigned in light 
of the assertions that the hearing deficiencies have worsened 
since January 2008.

VA's duty to assist includes providing a medical examination when 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159.  While a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an indication of an 
increase in severity since the last examination.  VAOPGCPREC 11-
95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994) (the Veteran 
is entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination).

Given the report of the Veteran's increase in bilateral hearing 
loss, the Board finds that another examination of the Veteran is 
necessary to ascertain the degree of impairment attributable to 
service-connected bilateral hearing loss.  The Board also notes 
that the Veteran testified at his June 2010 hearing that he would 
be willing to report for such an examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for an audiological 
examination to determine the severity of his 
bilateral hearing loss.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated tests should be 
accomplished and all clinical findings should 
be clearly reported.  The examiner should 
specifically render an opinion as to the type 
of impairment in social and occupational 
functioning experienced as a result of 
hearing loss.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in the report.

2.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed.  If the 
claim is denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case addressing 
the issue on appeal and be afforded the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

